Case: 17-10975     Date Filed: 02/06/2018   Page: 1 of 3


                                                             [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-10975
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 5:14-cr-00077-CDL-CHW-1



UNITED STATES OF AMERICA,

                                                               Plaintiff – Appellee,

                                      versus

DANIEL ERIC COBBLE,

                                                            Defendant – Appellant.
                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                        ________________________

                                (February 6, 2018)

Before TJOFLAT, WILSON, and JORDAN, Circuit Judges.

PER CURIAM:

      Daniel Cobble, proceeding pro se, appeals the District Court’s grant of a

joint motion from his counsel and the government to find him incompetent and
                Case: 17-10975       Date Filed: 02/06/2018      Page: 2 of 3


commit him to the Attorney General’s custody, pursuant to 18 U.S.C. § 4241(d).

On appeal, Cobble argues that the District Court erred in concluding that he was

incompetent to proceed and in committing him for mental health treatment.1

Because no clear error exists here, we affirm.

       We review a district court’s determination of a defendant’s competency to

proceed for clear error. United States v. Bradley, 644 F.3d 1213, 1267 (11th Cir.

2011). We give great deference to a district court’s competency finding and will

not overturn it if it is fairly supported by the record. Id.

       A district court, on its own motion or on a motion by the government or

defense counsel, may order a hearing to determine whether a defendant is

competent to proceed. 18 U.S.C. § 4241(a). At such a hearing, the defendant

“shall be represented by counsel and . . . afforded an opportunity to testify, to

present evidence, to subpoena witnesses on his behalf, and to confront and cross-

examine witnesses who appear at the hearing.” 18 U.S.C. § 4247(d); see also 18

U.S.C. § 4241(c) (providing that a mental competency hearing “shall be conducted

pursuant to the provisions of section 4247(d)”).



       1
         Even though Cobble’s counsel joined in the motion to have Cobble declared
incompetent to proceed and to commit him to the Attorney General’s custody, Cobble has
standing for this appeal because (1) he personally opposed the argument that he was
incompetent, and (2) his commitment to the Attorney General’s custody and forced mental health
treatment is a “concrete, particularized, and actual” injury directly resulting from the Court’s
order, which a favorable decision from this Court would redress. Clapper v. Amnesty Int’l USA,
568 U.S. 398, 409, 133 S. Ct. 1138, 1147 (2013).
                                               2
                Case: 17-10975       Date Filed: 02/06/2018       Page: 3 of 3


       A defendant is mentally incompetent to proceed if there is reasonable cause

to believe that he has a mental disease or defect rendering him “unable to

understand the nature and consequences of the proceedings against him or to assist

properly in his defense.” Bradley, 644 F.3d at 1267 (quoting 18 U.S.C. § 4241(a)).

A district court has no authority to circumvent the statutory mandate that a person

found mentally incompetent must be committed to the Attorney General for

hospitalization. United States v. Donofrio, 896 F.2d 1301, 1302 (11th Cir. 1990);

see also 18 U.S.C. § 4241(d) (providing that “the court shall commit the defendant

to the custody of the Attorney General” (emphasis added)).

       Cobble argues that the District Court erred in concluding that he was

incompetent because he is neither delusional nor a danger to society, and he is not

incapable of surviving. 2 Our review of all evidence in the record, however, fairly

supports the District Court’s finding that Cobble was mentally incompetent to

proceed. The District Court conducted the necessary hearing and made a

reasonable determination regarding Cobble’s competence that was not clearly

erroneous. Accordingly, we affirm.

       AFFIRMED.



       2
          Cobble raises myriad other substantive and procedural arguments, such as a claim that
he has declared war on the United States under his personal sovereignty. All of his arguments
fail to demonstrate clear error in the District Court’s competency determination or show any
other merit.
                                               3